DISSENTING OPINION OP
ROBERTSON, C. J.
I am obliged to dissent. The cases referred to in the majority opinion, do not, in my judgment, sustain the conclusion to which they are cited. They purport to be and are in harmony with principles heretofore recognized by this court to the effect that the organic provision that “each law shall embrace but one subject, which shall be expressed in its title” should receive a liberal construction in favor of legislation (In re Walker, 9 Haw. 171; Dole v. Cooper, 15 Haw. 291; Ahmi v. Buckle, 17 Haw. 200) and that it is sufficient if the various parts of an act have a natural connection, are fairly well embraced in one subject, though somewhat general, and expressed in a title which is sufficiently comprehensive and not misleading (Dole v. Cooper, supra; Territory v. Dondero, 21 Haw. 19).
In Dolese v. Pierce, 121 Ill. 110, it was held that an amendment to a statute relating to “township organization” whereby an attempt was made to change the boundaries of “cities and incorporated villages” was held to conflict with the constitutional provision for the all sufficient reason, as explained by the court, (p. 118) that “while townships are regarded as municipal corporations, in the general sense of that term, yet they stand upon a plane altogether different from that occupied by cities and villages. * * - They are, in law and in fact, as distinct from one another as any two artificial beings could be, whatever their supposed resemblances may be.” In Hyman v. Kapena, 7 Haw. 76, it was held that an act entitled “An Act amendatory of section 2 of Chapter XXVHI of the Session Laws of 1818, relating to import duties upon Wines” would not permit the *319including of a provision fixing a duty upon cigars. The reason is obvious, and there can be no question as to the correctness of the decision. The other cases cited are as easily distinguished.
In Carter County v. Sinton, 120 U. S. 517, 522, a Kentucky case was approvingly quoted as follows: “This prohibition should receive a reasonable and not a technical construction ; and looking to the evil intended to be remedied, it should be applied to such acts of the legislature alone as are obviously within its spirit and meaning.”
That -a statute providing that no license shall be issued until the applicant therefor shall háve filed with the treasurer a certificate showing the payment in full of all taxes due from said applicant, is an act “relating to the issuance of licenses” is so clear that the mere statement of the thing convinces. A license is nothing until it is issued, and it would seem that a title “relating to the issuance of licenses” is practically as broad as one “relating to licenses.” In Republic v. Akau, 11 Haw. 363, 369, this court said “In a statute relating to certain license's it is jDroper to specify the conditions upon which the licenses may be granted.”
It has been said that the real object of the legislature in enacting the amendment in question was to reach delinquent taxes. That is conceded, but, as pointed out in. Lien v. County Commis., 80 Minn. 58, 64, “It is not fatal that the objects and purposes of the act are not expressed in full in the title. Our constitution does not require the title of an act of the legislature to he so broad. It requires the subject of each act to be so expressed hut not the 'purposes’ or 'objects’ of the proposed statute. The objects of an act may not always appear from the subject as expressed in the title.” See also State v. Cantwell, 179 Mo. 245, 260. It may also be conceded that the amendatory act could appropriately have been given a title with reference to the collection of taxes, but the rule is that where an act may properly be entitled under either of two subjects it is sufficient if it be entitled under one of them. Hoskins v. Crabtree, *320103 Ky. 117. To hold that the title “relating to the issuance of licenses” must be held to confine the subject to the ministerial act of giving out licenses is, it seems to me, to give the organic provision the opposite of a “liberal” construction. “A critical construction will not be made of the title to hold a statute unconstitutional, but on the contrary the language used is in all cases given a liberal interpretation and the largest scope accorded the words employed that reason will permit in order to bring within the purview of the title all the provisions of the act.” State v. Closser, 179 Ind. 230, 235. “To construe it strictly would, by hampering legislation, cause as great evil in one direction as was intended to be prevented in the other direction.” Per Frear, J., in In re Walker, supra.
Section 1323 is a part of chapter 102 on “Licenses,” and is included, with other sections, under the sub-head “General Provisions.” It would seem to be a highly suitable place in which to place a new general provision such as that in question, and I think it is of small moment that it was incorporated as a proviso to that section instead of being made a separate new section. The catch phrase to the section, introduced by the code commission, “Signed by whom,” is, strictly, not a-part of the section, and should not be regarded as forever limiting the subject matter of the section. The purpose of the amendment of 1913 was to enlarge the scope of section 1323, and the title of the amendatory act was appropriate and sufficient, as I believe, to accomplish that effect.
Under a title amending" a certain act and stating its title any alteration may be made and any provision may be enacted which might have been incorporated in the original act. 1 Lewis, Southerland, Stat. Con. (3d ed.) Sec. 137; Edler v. Editaras, 34 Utah 13, 19; Holden v. Supervisors, 77 Mich. 202. In such case it matters not that the new matter is not cognate to the section amended. State v. Madson, 43 Minn. 438, 442. An act to amend a section of a code or revision is sufficient if it specifies the section to be amended without giving the title *321to which, it belongs or in any way indicating the subject matter of the section. Under such a title any legislation is proper which is germane to the section specified. 1 Lewis, Southerland, Stat. Con. Sec. 141. But the rule that when the title of an act is to amend a particular section by number tbe proposed amendment must be germane to the subject matter of that section applies only when there is nothing else in tbe title to indicate tbe subject of tbe legislation. State v. Barton, 91 Neb. 389. In tbe case at bar tbe title of tbe amendatory act not only gave tbe number of tbe section amended but also stated tbe subject of tbe act.